Citation Nr: 1805852	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-22 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1975 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 administrative decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Memphis, Tennessee, which denied the Veteran's claim for an annual clothing allowance.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's VHA medical appeal file.  A copy of that file has not been associated with the claims file (VBMS or Virtual VA).


Accordingly, the case is REMANDED for the following action:

Obtain and associate with the claims file a copy of the Veteran's VHA medical appeal file.  This includes the evidence related to the claim for a clothing allowance as well as a copy of the Veteran's Form VA 10-8678 (Application for Annual Clothing Allowance), initial decision, the Notice of Disagreement, the Statement of the Case, and the Veteran's substantive appeal.  All documents related to the clothing allowance issue must be added to the claims file.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







